DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Specification
The disclosure is objected to because of the following informalities:
The specification appears to frequently reference the term “Velcro.” Applicant is reminded that the term “Velcro” is a trademarked term, such that each instance of the term “Velcro” in the specification should either: 1. Include use of a trademark symbol next to each instance of the term “Velcro”; OR 2. The term “Velcro” should be replaced with the generic term of “hook and loop material.”   
The term “DJI Mavic” which appears in several formats throughout the specification, also appear to be trademarked terms. These terms should include the trademark symbol as well.
Appropriate correction is required.


Claim Objections
Claims 2, 7, 12 and 13 are objected to because of the following informalities:  
Claim 2, Line 1, replace “hing” with “hinge”
Claim 7, Line 1, replace “hing” with “hinge”
Claims 12 and 13 appear to frequently reference the term “Velcro.” Applicant is reminded that the term “Velcro” is a trademarked term, such that each instance of the term “Velcro” in the claims should either: 1. Include use of a trademark symbol next to each instance of the term “Velcro”; OR 2. The term “Velcro” should be replaced with the generic term of “hook and loop material.”   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “for a multirotor drone” in line 1. This appears to imply that the “drone” is the “intended use” of the wing. However, claim 1 goes on to recite “said wing is pivotally mounted with a hinge about said pivotal span axis substantially perpendicular to said forward flight vector of said drone…”; this limitation appearing to positively recite the existence of the “drone” as part of the claimed invention. As both of these limitations contradict one another in terms of whether the “drone” is being claimed as part of the invention, it is indefinite and unclear as to whether the applicant means to positively claim the “drone” as part of the invention as claimed? For purposes of examination, the examiner assumes that the applicant means to actually claim the “drone” as the “wing” itself is claimed with regards to its relation to the “drone” itself.
Claim 4 recites “an aerodynamically balanced wing.” However, the examiner notes that this recitation appears to imply that the “wing” as previously recited in claim 1 is a separate “wing” from the “aerodynamically balanced wing” as recited in claim 2, leaving claim 2 indefinite and unclear as to whether one or two wings are being claimed? For purposes of emxianaiotn, the examiner assumes that claim 2 means to recite that the “wing” of claim 1 is “aerodynamically balanced.”

Allowable Subject Matter
Claims 1-16 would possibly be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649